Citation Nr: 1813081	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  17-41 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer, including surgical residuals with scar, to include as due to herbicide, asbestos, mustard gas and/or chemical exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide, asbestos, mustard gas and/or chemical exposure.  

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide, asbestos, mustard gas and/or chemical exposure.

4.  Entitlement to service connection for a stroke, to include as due to herbicide, asbestos, mustard gas and/or chemical exposure.


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1958 and July 1961 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

The Board observes that the Veteran's claims of service connection for diabetes mellitus, type II and a stroke were previously denied in an unappealed August 2009 RO rating decision which became final.  However, since the denial, additional military personnel records relevant to the claims were associated with the claims file.  Thus, the Board will consider the claims as de novo on the merits rather than as a claim to reopen.  See 38 C.F.R. § 3.156 (c); Shipley v. Shinseki, 24 Vet. App. 458 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

For the Veteran's claims of service connection for diabetes mellitus, type II, a stroke, colon cancer and prostate cancer, VA examinations and/or medical opinions are required to address whether the conditions are related to in-service asbestos exposure.  

Here, military personnel records reflect that the Veteran served in the Coast Guard as a radioman on the U.S.C.G.C. Ingham from January 31, 1965 to March 1, 1965.  Pursuant to VA guidelines, the Veteran's military occupational specialty as a radioman indicates at least a minimal probability of exposure to asbestos.  Thus, exposure is conceded for purposes of scheduling an examination.  See M21-1.IV.ii.1.I.3.c, d.  

VA examinations are required for the Veteran's claimed diabetes mellitus, type II and stroke conditions, as no prior examinations have been conducted.  

VA medical opinions are required for the Veteran's claimed colon and prostate cancer.  Although VA examinations were provided in October 2013, the Board finds that they are insufficient.  In this regard, a medical opinion on a direct basis for the Veteran's claimed prostate cancer has not been provided.  Additionally, while the October 2013 VA examiner provided a negative nexus opinion on a direct basis for the Veteran's colon cancer, it appears that the examiner failed to concede asbestos exposure based on his service as a radioman.  Specifically, the examiner stated that the Veteran's military records did not document any risk factors of occupation (for asbestos exposure) in the Coast Guard/U.S. Air Force.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



1.  Schedule the Veteran for VA examinations to determine the nature and etiology his diabetes mellitus, type II and stroke.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on review of the medical and lay evidence of record, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diabetes mellitus, type II or stroke/stroke residuals is etiologically related to service, including conceded exposure to asbestos.  Why or why not?

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved.  

2.  Provide the claims file to an appropriate VA examiner to obtain medical opinions regarding the etiology of the Veteran's colon and prostate cancer.

Based on the medical and lay evidence of record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that that the Veteran's colon or prostate cancer is etiologically related to service, including conceded exposure to asbestos.  Why or why not?

The opinions must be supported by a clear rationale, discussion of the facts, and medical principles involved.  


3.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




